            Case 1:20-cv-04160-JGK Document 37 Filed 10/08/20 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK



HACHETTE BOOK GROUP, INC.,
HARPERCOLLINS PUBLISHERS LLC,
JOHN WILEY & SONS, INC., and
PENGUIN RANDOM HOUSE LLC                           Case No. 1:20-CV-04160-JGK

                             Plaintiffs,

       v.

INTERNET ARCHIVE and DOES 1 through
5, inclusive

                             Defendants.


                    JOINT STIPULATION AND [PROPOSED] ORDER
                         SETTING DISCOVERY DEADLINES



       This joint stipulation was entered into on the 5 day of October 2020, by

and among counsel for the Plaintiffs and Defendant in the above-captioned action.

       WHEREAS, the parties timely submitted a Rule 26(f) statement on August 28, 2020;

       WHEREAS, the Court issued a Scheduling Order on September 1, 2020;

       WHEREAS, the parties have subsequently conferred and agree that stipulating to

additional discovery-related deadlines would facilitate efficient case management;

       WHEREAS, the deadlines to which the parties HEREBY stipulate do not conflict with

the deadlines set by the Court’s September 1 order;

       //

       //

       //




                                               1
         Case 1:20-cv-04160-JGK Document 37 Filed 10/08/20 Page 2 of 3




       NOW, THEREFORE, the parties jointly stipulate to the following supplemental

discovery deadlines:

 EVENT                                                     DEADLINE

 Deadline to complete fact discovery                       May 21, 2021

 Deadline to complete expert disclosures on issues where   July 6, 2021
 parties bear burden of proof

 Deadline to serve rebuttal expert disclosures             August 20, 2021



       IT IS SO STIPULATED.

Dated: October 8, 2020                       DAVIS WRIGHT TREMAINE LLP

                                       By:           /s/ Elizabeth A. McNamara
                                             ELIZABETH A. MCNAMARA (SBN 1930643)
                                             LINDA STEINMAN (SBN 2137305)
                                             JOHN M. BROWNING (SBN 5213038)
                                             MEREDITH I. SANTANA (SBN 5332739)
                                             1251 Avenue of the Americas, 21st Floor
                                             New York, NY 10020
                                             (212) 489-8230
                                             lizmcnamara@dwt.com
                                             lindasteinman@dwt.com
                                             jackbrowning@dwt.com
                                             meredithsantana@dwt.com

                                             OPPENHEIM + ZEBRAK, LLP
                                             MATTHEW J. OPPENHEIM (NY SBN 4314605)
                                             SCOTT A. ZEBRAK (NY SBN 5620125)
                                             4530 Wisconsin Avenue, NW, 5th Floor
                                             Washington, DC 20016
                                             (202) 450-3958
                                             matt@oandzlaw.com
                                             scott@oandzlaw.com

                                             Attorneys for Plaintiffs
                                             HACHETTE BOOK GROUP, INC.,
                                             HARPERCOLLINS PUBLISHERS LLC,
                                             JOHN WILEY & SONS, INC., and PENGUIN
                                             RANDOM HOUSE LLC



                                                 2
        Case 1:20-cv-04160-JGK Document 37 Filed 10/08/20 Page 3 of 3




Dated: October 8, 2020                 DURIE TANGRI LLP

                                 By:                   /s/ Joseph C. Gratz
                                       JOSEPH C. GRATZ (Pro Hac Vice)
                                       JESSICA E. LANIER (Pro Hac Vice)
                                       ADITYA V. KAMDAR (Pro Hac Vice)
                                       217 Leidesdorff Street
                                       San Francisco, CA 94111
                                       (415) 362-6666
                                       jgratz@durietangri.com
                                       jlanier@durietangri.com
                                       akamdar@durietangri.com

                                       ALLYSON R. BENNETT (Pro Hac Vice)
                                       953 East 3rd Street
                                       Los Angeles, CA 90013
                                       (213) 992-4499
                                       abennett@durietangri.com

                                       ELECTRONIC FRONTIER FOUNDATION
                                       CORYNNE MCSHERRY (Pro Hac Vice)
                                       KIT WALSH (Pro Hac Vice)
                                       CARA GAGLIANO (Pro Hac Vice)
                                       815 Eddy Street
                                       San Francisco, CA 94109
                                       (415) 436-9333
                                       corynne@eff.org
                                       kit@eff.org
                                       cara@eff.org

                                       Attorneys for Defendant
                                       INTERNET ARCHIVE



SO ORDERED.

Dated: _________________, 2020
                                                        Honorable John G. Koeltl
                                                       United States District Judge




                                           3
